Case 1:20-cv-01643-KAM-CLP Document 26 Filed 03/25/21 Page 1 of 6 PageID #: 186



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------X

 SEMYON GRINBLAT,

                  Plaintiff,

             -against-                          MEMORANDUM & ORDER
                                                20-CV-1643 (KAM) (CLP)

 SPEEDWAY LLC, JOHN DOE 1-X,
 AND CORPORATIONS 1-X,

                  Defendants.

 --------------------------------X
 KIYO A. MATSUMOTO, United States District Judge:

             On April 1, 2020, plaintiff Semyon Grinblat filed this

 this putative class action under Title III of the Americans with

 Disabilities Act (“ADA”) and corresponding provisions of state

 law, against defendants Speedway LLC, John Doe 1-X, and

 Corporations 1-X (collectively, “defendants”), alleging that

 defendants maintained illegal barriers to access.           (See ECF No.

 1, Complaint (“Compl.”).)       Plaintiff twice amended his complaint

 (see ECF Nos. 5, 19), but never moved to certify a class.            On

 March 4, 2021, counsel for plaintiff informed the Court that

 plaintiff Grinblat passed away on February 13, 2021.           (ECF No.

 24, Suggestion of Death.)       On that same day, plaintiff’s counsel

 moved to stay all proceedings, hearings, and deadlines in this



                                       1
Case 1:20-cv-01643-KAM-CLP Document 26 Filed 03/25/21 Page 2 of 6 PageID #: 187



 case pursuant to Federal Rule of Civil Procedure 25(a) until

 June 2, 2021, to allow an executor/administrator/representative

 of the deceased to be appointed and substituted as plaintiff in

 this case.    (ECF No. 25, Motion to Stay.)

             On March 5, 2021, Magistrate Judge Cheryl L. Pollak

 granted plaintiff’s counsel’s motion to stay and adjourned a

 status conference previously set for April 7, 2021 sine die.

 (See Docket Order 3/5/2021.)

             On March 10, 2021, this Court issued an Order to Show

 Cause, directing plaintiff to show cause “within seven (7) days

 of entry of this Order why the Order staying this action entered

 March 5, 2021 should not be lifted, why plaintiff’s ADA claim

 should not be dismissed as moot, and why the remaining claims

 should not be dismissed pursuant to 28 U.S.C. § 1367.”            (See

 Order to Show Cause 3/10/2021.)           Plaintiff’s response to the

 Show Cause Order was due March 17, 2021, however, plaintiff’s

 counsel failed to respond as of the date of this Order.

             For the reasons set forth in Judge Brian M. Cogan’s

 well-reasoned Memorandum Decision and Order dismissing another

 action brought by plaintiff Grinblat, this Court dismisses

 plaintiff’s ADA claim as moot and declines to exercise

 supplemental jurisdiction over plaintiff’s remaining state and

                                       2
Case 1:20-cv-01643-KAM-CLP Document 26 Filed 03/25/21 Page 3 of 6 PageID #: 188



 city law claims pursuant to 28 U.S.C. § 1367.          See Grinblat v.

 Michell Wolf LLC, No. 20-cv-5857 (BMC), 2021 WL 878554, at *1

 (E.D.N.Y. Mar. 9, 2021).      Specifically, this Court agrees that

 Federal Rule of Civil Procedure 25(a) is inapplicable in this

 case because “Title III ADA claims become moot when the

 plaintiff dies because the only relief available is injunctive

 relief, and injunctive relief cannot benefit a deceased

 plaintiff.”    Id. (citing Fed. R. Civ. P. 25(a) and collecting

 cases).   Moreover, plaintiff did not move for class

 certification before he passed away.        Accordingly, the Court

 dismisses plaintiff’s ADA claim as moot and declines to exercise

 supplemental jurisdiction over plaintiff’s state and city law

 claims, and those claims are dismissed without prejudice to

 reassert them in state court.       See 28 U.S.C. § 1367.

             Finally, and most egregiously, plaintiff failed to

 respond to this Court’s Order to Show Cause and the time to do

 so has expired.     (See Order to Show Cause 3/10/2021.)        Federal

 Rule of Civil Procedure 41(b) authorizes a district court to

 “dismiss a complaint for failure to comply with a court order,

 treating the noncompliance as a failure to prosecute.”            Simmons

 v. Abruzzo, 49 F.3d 83, 87 (2d Cir. 1995) (citing Link v. Wabash

 R.R. Co., 370 U.S. 626, 633 (1962)).        A court may act sua sponte

                                       3
Case 1:20-cv-01643-KAM-CLP Document 26 Filed 03/25/21 Page 4 of 6 PageID #: 189



 to dismiss a case for failure to prosecute under Rule 41(b).

 See Le Sane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d

 Cir. 2001) (“Although the text of Fed. R. Civ. P. 41(b)

 expressly addresses only the case in which a defendant moves for

 dismissal of an action, it is unquestioned that Rule 41(b) also

 gives the district court authority to dismiss a plaintiff's case

 sua sponte for failure to prosecute.”).         Courts in this circuit

 “have repeatedly found that dismissal of an action is warranted

 when a litigant, whether represented or instead proceeding pro

 se, fails to comply with legitimate court directives.”            Citak v.

 More Consulting Corp., No. 17-cv-6049, 2018 WL 5311411, at *2

 (E.D.N.Y. Oct. 25, 2018) (internal quotation marks omitted).

 When determining whether to dismiss on this ground, courts

 consider five factors: “1) the duration of plaintiff's failures

 or non-compliance; 2) whether plaintiff had notice that such

 conduct would result in dismissal; 3) whether prejudice to the

 defendant is likely to result; 4) whether the court balanced its

 interest in managing its docket against plaintiff’s interest in

 receiving an opportunity to be heard; and 5) whether the court

 adequately considered the efficacy of a sanction less draconian

 than dismissal.”     Baffa v. Donaldson, Lufkin & Jenrette Sec.

 Corp., 222 F. 3d 52, 63 (2d Cir. 2000).         The decision to dismiss

                                       4
Case 1:20-cv-01643-KAM-CLP Document 26 Filed 03/25/21 Page 5 of 6 PageID #: 190



 “is a matter committed to the discretion of the trial judge,”

 Peart v. City of New York, 992 F.2d 458, 461 (2d Cir. 1993), and

 in general, “no one factor is dispositive.”          Nita v. Connecticut

 Dep't of Envtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994).

             Here, plaintiff’s failure to comply with the Court’s

 Order to Show Cause in addition to the legal deficiencies in

 plaintiff’s ADA claim weigh in favor of dismissal.           See Winegard

 v. New Media Inv. Grp., Inc., No. 19-cv-4834 (EK)(RLM), 2020 WL

 5015361, at *3 (E.D.N.Y. Aug. 25, 2020) (dismissing case for,

 among other reasons, failing to respond to an Order to Show

 Cause).   The Court’s deadline for plaintiff to show cause why

 the stay should not be lifted and why the case should not be

 dismissed has expired and plaintiff has submitted no additional

 filings suggesting any effort to comply with this Court’s Order.

 Id. (“The Court’s interest in efficient case management

 outweighs a plaintiff's opportunity to be heard where the

 plaintiff repeatedly fails to pursue his or her claims and fails

 to comply with court orders.”).           For these reasons, viewing the

 record as a whole and balancing the factors above, dismissal is

 appropriate here.




                                       5
Case 1:20-cv-01643-KAM-CLP Document 26 Filed 03/25/21 Page 6 of 6 PageID #: 191



                                 CONCLUSION

             For the foregoing reasons, the Court dismisses

 plaintiff’s ADA claim as moot, declines to exercise supplemental

 jurisdiction over plaintiff’s state and city law claims, and

 dismisses the state and city claims without prejudice to

 reassert them in state court.       See 28 U.S.C. § 1367.

 Accordingly, plaintiff’s complaint is dismissed.           The Clerk of

 Court is respectfully directed to enter judgment in favor of

 defendants and to close this case.

             SO ORDERED.



                                                /s/
                                           KIYO A. MATSUMOTO
                                           United States District Judge
                                           Eastern District of New York

 Dated:      Brooklyn, New York
             March 25, 2021




                                       6
